McDONALD, Presiding Judge.
Appellant was convicted of the offense of knowingly, intentionally, and with lascivious intent exposing his private parts and genital organs tO' a female person under 16 years of age. The punishment assessed by the jury was 15 years confinement in the state penitentiary.
The 13 year old complaining witness testified that about a block from her house, while she was walking to the store, she saw the appellant seated in his automobile with the door open. As she approached, appellant beckoned to her and exhibited to her his exposed private parts, which he was playing with. When she returned from the store, the appellant parked his automobile partially on the sidewalk, close to her home; and again beckoned to her and exposed his private parts to her view. She went into her home, and her sister, age 14, and some younger children went out into the yard. The older sister testified that the appellant then exhibited his exposed private parts to her. The children’s parents soon summoned police officers who were on a street nearby, and the appellant was arrested a short distance from the place where the offense occurred.
*802We find the evidence sufficient to süstain the jury’s verdict. Appellant’s counsel has not favored us with a brief.
There are no formal bills of exception brought forward with the record. The only informal bill contained in the record is an objection to the action of the Court in oven-ruling appellant’s motion for an instructed verdict because of his contention that the evidence is insufficient. We find no error in the ruling of the trial court on appellant’s motion.
No exceptions nor objections were lev-elled at the court’s charge. No request was made for a special charge to the jury.
Finding no error, the judgment is affirmed.